17 Mich. App. 16 (1969)
168 N.W.2d 642
PEOPLE
v.
GOLDSBY
Docket No. 5,946.
Michigan Court of Appeals.
Decided April 21, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
Kenneth A. Webb, for defendant on appeal.
BEFORE: LESINSKI, C.J., and FITZGERALD and V.J. BRENNAN, JJ.
*17 PER CURIAM:
Defendant was found guilty of robbery armed, CL 1948 § 750.529 (Stat Ann 1954 Rev § 28.797), by a jury, and was sentenced. On appeal he contends that his guilt was not proved beyond a reasonable doubt, challenging the testimony identifying him as the person who committed the offense. The record contains testimony of the complaining witness which positively identified the defendant as the perpetrator of the robbery. It is the province of the jury to weigh the credibility of the witnesses. People v. Roney (1967), 7 Mich. App. 678. Since the verdict is not contrary to the great weight of the testimony, this Court will not disturb the jury's findings of disputed questions of fact. People v. Cleveland (1940), 295 Mich. 139.
Appellant also contends the trial judge committed reversible error by instructing the jury, "And if you, of course, are not satisfied that he has been properly identified in this case, your verdict, likewise, would be guilty." It is obvious from a reading of the transcript of the charge that this was an inadvertent misstatement by the trial judge. The charge to the jury must be read in its entirety to determine whether this misstatement denied the defendant a fair trial. People v. Serra (1942), 301 Mich. 124; People v. McIntosh (1967), 6 Mich. App. 62. A reading discloses that the trial judge correctly stated the instruction just before making the statement of which appellant complains; therefore, the misstatement was not prejudicial. In context, the error does not dictate reversal.
Affirmed.